DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on August 10, 2022 is acknowledged.  The traversal is on the ground(s) that using the product in demonstration is not materially different from using the product in surgery.  This is not found persuasive because using the product as a means for teaching is distinct from using the product as a surgical tool.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 14-19 are currently pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first and second elongate components" in part (i)(a) and “the elongate components” in part (ii)(a).  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites “first and second components.” Therefore, examiner evaluated each instance as reciting “the first and second components.”
Claim 14 recites the limitation "the neck assembly" in part (ii).  There is insufficient antecedent basis for this limitation in the claim. As best understood, this refers to either the “head portion” or the “expander assembly”. Examiner recommends replacing “the neck assembly” accordingly.
Claim 14 recites “a fixation element” in the last clause. It is unclear whether this is the same as the “two or more locking elements” recited in part (i)(d). As best understood, the two components serve the same purpose and reference the same part. Examiner recommends changing “a fixation element” to “one of the locking elements”, or the like.
Claims 17-19 recite “elongate component(s)” as well. Examiner recommends amending as suggested above.
Claim 17 recites “wherein the first elongate component of the expander assembly includes an extension that extends beyond the distal end”. However, it is unclear to which distal end “the distal end” refers. How can the distal end of the expander assembly extend beyond the distal end of itself? Appropriate correction required.
Allowable Subject Matter
Claims 14-19 are rejected under 35 U.S.C. 112, second paragraph, as stated above, but would be allowable if rewritten to correct the indefiniteness. 
The following is a statement of reasons for the indication of allowable subject matter:  the claims are substantially similar to those allowed in parent application 16/018,942, now U.S. Patent No. 10,758,285.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775